       Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 1 of 39


 1   James Hawkins (SBN 192925)
     Gregory Mauro (SBN 222239)
 2   Michael Calvo (SBN 314986)
     JAMES HAWKINS, APLC
 3   9880 Research Drive, Suite 200
     Irvine, California 92618
 4   Tel: 949-387-7200
     james@jameshawkinsaplc.com
 5   greg@jameshawkinsaplc.com
     michael@jameshawkinsaplc.com
 6
     Attorneys for Plaintiff
 7   and the Putative Classes
 8   Additional Plaintiff Appearances
     to Follow
 9

10                      UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF CALIFORNIA
11                            FRESNO DIVISION
12   MARK GRAHAM individually and on            Case No:
     behalf of all others similarly situated,
13                                              CLASS ACTION/REPRESENTATIVE
     Plaintiff,                                 COMPLAINT FOR:
14   v.
15
                                                 1) FAILURE TO PAY OVERTIME
     THE HERTZ CORPORATION, as                      WAGES IN VIOLATION OF
16
                                                    THE FAIR LABOR STANDARDS
                  Defendant.                        ACT, §§ 29 U.S.C. 201, et seq.;
17                                               2) FAILURE TO PAY OVERTIME
                                                    WAGES IN VIOLATION OF
18                                                  CAL. LAB. CODE §§ 510, et seq.;
                                                 3) FAILURE TO PROVIDE
19                                                  REQUIRED MEAL AND REST
                                                    PERIODS IN VIOLATION OF
20                                                  CAL. LAB. CODE §§ 226.7 & 512
                                                    AND THE APPLICABLE WAGE
21                                                  ORDER;
                                                 4) FAILURE TO PROVIDE
22                                                  ACCURATE ITEMIZED
                                                    STATEMENTS IN VIOLATION
23                                                  OF CAL. LAB. CODE § 226;
                                                 5) FAILURE TO PROVIDE WAGES
24                                                  WHEN DUE IN VIOLATION OF
                                                    CAL. LAB. CODE §§ 201, 202
25                                                  AND 203;
                                                 6) FAILURE TO REIMBURSE
26                                                  NECESSARY EXPENDITURES
                                                    IN VIOLATION OF CAL. LAB.
27                                                  CODE § 2802
28
                                                 7) VIOLATION OF THE BUSINESS
                                                    AND PROFESSIONS CODE, §

                    CLASS ACTION/REPRESENTATIVE ACTION COMPLAINT
       Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 2 of 39


 1                                                      17200, et seq.;
 2                                                 JURY TRIAL DEMANDED
 3
     Additional Counsel for Plaintiff:

 4
     Kevin J. Stoops (Pro Hac Vice forthcoming)
     kstoops@sommerspc.com
 5
     Charles R. Ash, IV (Pro Hac Vice forthcoming)
     crash@sommerspc.com
 6
     SOMMERS SCHWARTZ, PC
     One Town Square, Suite 1700
 7
     Southfield, MI 48076
     Telephone: 248-784-6613
 8
     Facsimile: 248-936-2143

 9
     Trenton R. Kashima (SBN 291405)
     tkashima@sommerspc.com
10
     SOMMERS SCHWARTZ, P.C.
     402 West Broadway, Suite 1760
11
     San Diego, CA 92101
     Telephone: (619) 762-2125
12   Trial Counsel for Plaintiff, Proposed Class, and Collective Members
13
     _____________________________________________________________________

14

15
           Plaintiff, MARK GRAHAM (hereinafter “Plaintiff”), individually and on behalf
16
     of all others similarly situated, by and through his attorneys, hereby brings this
17
     Collective/Class Action Complaint against Defendant THE HERTZ CORPORATION
18
     (hereinafter “Defendant”) and states as follows:
19
                                         INTRODUCTION
20
           1.     This is a collective and class action brought pursuant to 29 U.S.C. § 216(b)
21
     and Fed. R. Civ. P. 23 by Plaintiff, individually and on behalf of all similarly situated
22
     persons employed by Defendant arising from Defendant’s willful violations of the Fair
23
     Labor Standards Act (“FLSA,” or 29 U.S.C. § 201 et seq.); California Labor Code
24
     (“Labor Code”) §§ 201, 202, 203, 226, 226.7, 510, 512, 1174, 1194, 1198, 2802; and
25
     California Industrial Welfare Commission Wage Order No. 4; California Business &
26
     Professions Code § 17200, et seq.
27
           2.     Plaintiff was employed by Defendant as a Damage Appraiser. In that role,
28

                                           -1-
                           COLLECTIVE/CLASS ACTION COMPLAINT
       Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 3 of 39


 1   Plaintiff was tasked with appraising damage on Defendant’s rental vehicles and for
 2   contacting body shops and parts vendors to perform any necessary repairs.
 3         3.     As alleged herein, Defendant unlawfully classified Damage Appraisers,
 4   such as Plaintiff, as exempt from the overtime provisions of the FLSA and from the
 5   protections of the Labor Code. Defendant deemed by its classification of Plaintiffs and
 6   other Damage Appraisers as “exempt” that all such employees were not entitled to
 7   receive a premium for any overtime hours worked, nor were they entitled to meal and
 8   rest breaks, as provided by the Labor Code. Furthermore, Defendant failed to provide
 9   wage statements that met the statutory requirements of the Labor Code and failed to pay
10   all wages in a timely manner.
11         4.     Plaintiff, like his fellow Damage Appraisers in Defendant’s rental car
12   locations across the country, in the past and to this day, were systematically denied any
13   overtime pay for hours worked in excess of forty (40) hour in a week or (for the
14   California Damage Appraisers) for hours in excess of eight (8) in a single day.
15         5.     Accordingly, because Defendant classified all Damage Appraisers as
16   exempt employees, Plaintiff brings this action on behalf of himself and all similarly
17   situated employees defined as: “All individuals who are or previously were employed
18   by Defendant as a Damage Appraiser and classified as exempt at any time during the
19   period beginning on the date four (4) years before the filing of this Complaint and
20   ending on a date determined by the Court.”
21         6.     Plaintiff seeks a declaration that his rights, and the rights of all other
22   Damages Appraisers, were violated, an award of unpaid wages, an award of liquidated
23   damages, statutory penalties, injunctive and declaratory relief, attendant penalties, and
24   an award of attorneys’ fees and costs to make them whole for damages they suffered,
25   and to ensure that they and future workers will not be subjected by Defendant to such
26   illegal conduct in the future.
27                               JURISDICTION AND VENUE
28

                                            -2-
                            COLLECTIVE/CLASS ACTION COMPLAINT
          Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 4 of 39


 1          7.       This Court has jurisdiction over this action pursuant to 29 U.S.C. § 216(b)
 2   and 28 U.S.C. §§ 1331 and 1367.
 3          8.       This Court also has original jurisdiction over this action under the Class
 4   Action Fairness Act 28 U.S.C. § 1332(d). This is a class action in which: (1) there are
 5   100 or more members in the proposed class; (2) at least some members of the proposed
 6   classes have a different citizenship from Defendant; and (3) the claims of the proposed
 7   class members exceed $5,000,000 in the aggregate.
 8          9.       This Court has jurisdiction over Plaintiff’s state law claims under 28
 9   U.S.C. § 1367 because the state law claim and the federal claim are so closely related
10   that they form part of the same case or controversy under Article III of the United States
11   Constitution.
12          10.      This Court is empowered to issue a declaratory judgment pursuant to 28
13   U.S.C. §§ 2201 and 2202.
14          11.      Venue is proper in the Eastern District of California because a substantial
15   portion of the events forming the basis of this suit occurred in the Eastern District of
16   California, specifically, in Fresno, California.
17                                            PARTIES
18           12.     Plaintiff Mark Graham was employed by Defendant as a Damage
19   Appraiser in Fresno, California from March 2015 through approximately June 2019. In
20   that position, Defendant compensated him on a salary basis. His most recent salary was
21   $50,080.00. He typically worked approximately 40 or more hours per week (and more
22   than 8 hours per day). He has filed a consent to join form, attached hereto as Exhibit
23   A.
24           13.     Additional individuals who were or are employed by Defendant as Damage
25   Appraisers during the past four years will also file their consent forms in this case.
26           14.     Defendant, The Hertz Corporation, is a Delaware Corporation registered
27   to do business in California (Secretary of State File No. C0525490) with its address
28

                                              -3-
                              COLLECTIVE/CLASS ACTION COMPLAINT
       Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 5 of 39


 1   listed as 8501 Williams Road, Estero, Florida 33928. Its registered agent for service in
 2   California is C T Corporation System (C0168406).
 3         15.   Defendant is a for-profit corporation, which owns and operates Hertz rental
 4   car facilities and locations across the United States at airports (including the Fresno
 5   airport where Plaintiff was employed) and other non-airport locations.
 6         16.   Defendant, The Hertz Corporation, “is a subsidiary of Hertz Global
 7   Holdings, Inc. and operates the Hertz, Dollar and Thrifty vehicle rental brands in
 8   approximately 10,200 corporate and franchisee locations throughout North America,
 9   Europe, The Caribbean, Latin America, Africa, the Middle East, Asia, Australia and
10   New Zealand. The Hertz Corporation is one of the largest worldwide rental companies,
11   and the Hertz brand is one of the most recognized in the world.” See,
12   http://ir.hertz.com/company-overview (last visited on 2/20/2020).
13         17.   Additionally, “The Hertz Corporation owns the vehicle leasing and fleet
14   management leader Donlen, operates the Firefly vehicle rental brand and Hertz 24/7 car
15   sharing business in international markets and sells vehicles through Hertz Car Sales.”
16   See, http://ir.hertz.com/company-overview (last visited on 2/20/2020).
17                               GENERAL ALLEGATIONS
18         18.   Defendant describes itself as “one of the top car rental/leasing providers in
19   the world.” See, https://hertz.jobs/ (last visited on 2/17/2020). Indeed, Defendant is
20   one of the nation’s largest car rental corporations with “thousands of locations …
21   including    3,000     neighborhood       locations     in    the     U.S.”         See,
22   https://www.hertz.com/rentacar/reservation/ (last visited on 2/17/2020).
23         19.   Upon information and belief, Defendant has employed hundreds, if not
24   thousands, of Damage Appraisers in the United States over the past four years.
25         20.   Damage Appraisers, such as Plaintiff, document and report damage on
26   Defendant’s vehicles, then contact body shops and parts vendors to perform the
27   necessary repairs.
28

                                           -4-
                           COLLECTIVE/CLASS ACTION COMPLAINT
       Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 6 of 39


 1         21.    Plaintiff and all other Damage Appraisers are trained and provided with
 2   detailed instructions from Defendant on how to document and report damages identified
 3   on a rental vehicle. Damage Appraisers are not permitted to deviate from Defendant’s
 4   detailed procedures and policies in conducting their damage appraisals.
 5         22.    Plaintiff and all other Damages Appraisers are also instructed by
 6   Defendant on which vehicles to inspect and appraise, as well as what body shops and
 7   parts vendors to subsequently contact to perform the repairs. Plaintiff and all other
 8   Damage Appraisers had no independent decision making authority in this regard and
 9   were not permitted to independently deviate from the instructions provided by
10   Defendant.
11         23.    Plaintiff and all other Damages Appraisers did not manage other
12   employees; nor did they have any authority to discipline, hire, or fire other employees.
13         24.    As evidence by the uniformity of the job postings on Defendant’s website,
14   the responsibilities and requirements of Damage Appraisers were the same from
15   location to location. See, Exhibit B.
16         25.    No four-year college education is required to be a Damage Appraiser for
17   Defendant. See, Exhibit B.
18         26.    During the course of a work day, the Damage Appraisers’ supervisors
19   identify any vehicle that needs a damage appraisal. On average, Plaintiff estimates he
20   performed damage appraisals on eight (8) to ten (10) vehicles per day. However, during
21   the peak seasons he averaged ten (10) to fifteen (15) vehicles per day.
22         27.    A Damage Appraiser, such as Plaintiff, begins an appraisal with a visual
23   inspection of the vehicle, taking notes of where the vehicle is damaged, and identifying
24   any parts that may need to be replaced. Next, the Damage Appraiser photographs any
25   areas of damage for Defendant’s records. The information collected is then inputted
26   into Defendant’s computer systems in order for a work order estimate to be generated.
27         28.    Once the information gathered during the initial assessments is entered into
28

                                           -5-
                           COLLECTIVE/CLASS ACTION COMPLAINT
       Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 7 of 39


 1   the computer, Damage Appraisers must wait for approval from Defendant on the work
 2   order estimate that was generated by Defendant’s computer systems. Once Defendant
 3   approves the work order estimate, a purchase order for parts is generated.
 4         29.   After Defendant approves the purchase order, the Damage Appraisers
 5   contact the parts vendor and body shop, both of which are selected by Defendant’s
 6   District Manager, and the vehicle repair process begins.
 7         30.   Often times throughout the day, Damage Appraisers will receive phone
 8   calls on their cellphones from auto body shops and parts suppliers regarding vehicle
 9   repairs. Defendant did not provide any reimbursement to Damage Appraisers for the
10   use of their cell phones, which amounted to a necessary business expense. As discussed
11   below, Defendant’s failure to reimburse Plaintiff and the other Damage Appraisers for
12   this expense is a violation of the Labor Code.
13         31.   Despite Defendant’s classification of its Damage Appraisers as exempt
14   from the overtime protections of the FLSA and the Labor Code, the primary duties,
15   responsibilities and actual circumstances of Damage Appraisers’ work environment, as
16   well as the character of their jobs as a whole, dictate that they were and/or are not
17   exempt under the FLSA. The reality was and is that Plaintiffs and members of the
18   putative Class/Collective were and/or are not exempt employees.
19         32.   Plaintiffs and all other Damage Appraisers did not perform job duties,
20   which involve the exercise of discretion and/or independent judgment, nor did they
21   enjoy the authority to make independent decisions on matters that affected the business
22   as a whole or any significant part of the business. Their respective job duties did not
23   include engaging in any type of analysis, nor the creation of any reports, but instead
24   they simply followed and/or utilized automated and pre-established procedures,
25   checklists or formats in performing all job duties, even including those which arguably
26   did not involve menial tasks.
27         33.   As a result, Defendant has engaged in a systematic practice of using and
28

                                           -6-
                           COLLECTIVE/CLASS ACTION COMPLAINT
       Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 8 of 39


 1   forcing its salaried Damage Appraisers who do not receive overtime pay to work many
 2   hours in order to avoid having to pay its other hourly employees overtime wages.
 3         34.    Plaintiff herein alleges on behalf of himself and all other salaried Damage
 4   Appraisers that Defendant’s failure to pay overtime and other compensation was and is
 5   a knowing and willful violation of the overtime wage requirements of the FLSA and the
 6   Labor Code. Accordingly, Plaintiff and the other salaried Damage Appraisers are
 7   entitled to recover all overtime pay due from overtime hours worked for which
 8   compensation was not paid, an equal sum for liquidated damages, prejudgment interest,
 9   attorneys’ fees and costs under the FLSA’s three (3) year statute of limitations.
10                              Meal and Rest Period Violations
11         35.    Under California law, employers must provide a meal period of at least 30
12   minutes for every five (5) hours worked. Cal. Lab. Code § 512(a) states:
13         An employer may not employ an employee for a work period of more than
           five hours per day without providing the employee with a meal period of
14         not less than 30 minutes, except that if the total work period per day of the
           employee is no more than six hours, the meal period may be waived by
15         mutual consent of both the employer and employee. An employer may not
           employ an employee for a work period of more than 10 hours per day
16         without providing the employee with a second meal period of not less than
           30 minutes, except that if the total hours worked is no more than 12 hours,
17         the second meal period may be waived by mutual consent of the employer
           and the employee only if the first meal period was not waived.
18
19
           36.    Additionally, the applicable Industrial Welfare Commission Wage Order

20
     states that an employee is also entitled to a ten (10) minute break for each four (4) hour
     period, or major fraction thereof, worked.
21
           37.    However, Defendant failed to provide their Damage Appraisers with a 30-
22
     minute meal period for every five (5) hours worked, or a rest period for each four (4)
23
     hour period worked. To the extent the opportunity for a meal or rest break did present
24
     itself those breaks were either cut short or interrupted with work tasks.
25
           38.    Accordingly, Plaintiff and the class are entitled to one additional hour of
26
     compensation per workday for a missed meal and rest period.
27
             Defendant Unlawfully Benefitted From Uncompensated Overtime
28

                                            -7-
                            COLLECTIVE/CLASS ACTION COMPLAINT
       Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 9 of 39


 1         39.     Plaintiff regularly worked in excess of eight (8) hours in a day and forty
 2   (40) hours in a week, but never received overtime premiums at one-and-one-half his
 3   regularly hourly rate, as was required by the FLSA and the Labor Code.
 4         40.     At all relevant times, Defendant directed and directly benefited from the
 5   uncompensated overtime work performed by Plaintiff and all similarly situated Damage
 6   Appraisals.
 7         41.     At all relevant times, Defendant controlled the work schedules, duties,
 8   protocols, assignments and employment conditions of Damage Appraisers.
 9         42.     At all relevant times, Defendant was able to track the amount of overtime
10   their Damage Appraisers worked; however, Defendant failed to document, track, or pay
11   its Damage Appraisers for overtime work they performed.

12         43.     At all relevant times, Plaintiff and all other Damage Appraisers should

13   have been classified as non-exempt employees, subject to the requirements of the FLSA

14   and the California Labor Code.

15
           44.     At all relevant times, Defendant’s policies and practices deprived Plaintiff
     and all other Damage Appraisers of overtime wages because Defendant’s Damage
16
     Appraisers typically worked over forty (40) hours in a workweek, and more than eight
17
     (8) hours per day.
18
           45.     Defendant knew or should have known that Plaintiff and other Damage
19
     Appraisers should have been classified as non-exempt employees and should have been
20
     paid overtime premiums. Indeed, in light of the facts cited above regarding the Damage
21
     Appraisers’ job duties, there is no conceivable way for Defendant to establish that it
22
     acted in good faith.
23
           46.     As an example of particular workweeks where Defendant failed to pay
24

25   Plaintiff overtime for hours worked in excess of 40 hours (as mandated by the FLSA

26   and California Labor Code) Plaintiff has attached several exemplary paystubs. See,
27
     Exhibit C, Exemplary Paystubs. Each of the attached paystubs confirms Plaintiff was
28

                                            -8-
                            COLLECTIVE/CLASS ACTION COMPLAINT
      Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 10 of 39


 1   paid on a salary, did not receive overtime, and was provided with paystubs that did not
 2
     reflect the true number of hours worked.
 3

 4                     FLSA COLLECTIVE ACTION ALLEGATIONS

 5
           47.     Plaintiff brings this action pursuant to 29 U.S.C. § 216(b) of the FLSA on

 6
     his own behalf and on behalf of:
           All individuals who are or previously were employed by Defendant as a
 7         Damage Appraiser and were classified as exempt at any time during the
           period beginning on the date three (3) years before the filing of this
 8         Complaint and ending on a date determined by the Court
 9
     (hereinafter referred to as the “FLSA Collective”). Plaintiff reserves the right to amend
10
     this definition if necessary.
11
           48.     Defendant is liable under the FLSA for, inter alia, failing to properly
12
     compensate Plaintiff and other similarly situated Damage Apraisers.
13
           49.     Excluded from the proposed FLSA Collective are Defendant’s executives,
14
     administrative and professional employees, including computer professionals and
15
     outside sales persons.
16
           50.     Consistent with Defendant’s policy and pattern or practice, Plaintiff and
17
     the members of the FLSA Collective were not paid premium overtime compensation
18
     for all hours they worked beyond 40 hours in a workweek.
19
           51.     All of the work that Plaintiff and the FLSA Collective members performed
20
     was assigned by Defendant, and/or Defendant was aware of all of the work that Plaintiff
21
     and the FLSA Collective members performed.
22
           52.     As part of its regular business practice, Defendant intentionally, willfully,
23
     and repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with
24
     respect to Plaintiff and the FLSA Collective members. This policy and pattern or
25
     practice includes, but is not limited to:
26
27               a. Willfully misclassifying its employees, including Plaintiff and the FLSA
                    Collective, as exempt from the overtime protections of the FLSA;
28

                                              -9-
                              COLLECTIVE/CLASS ACTION COMPLAINT
      Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 11 of 39


 1

 2
                 b. Willfully failing to pay its employees, including Plaintiff and the FLSA
                    Collective, for all overtime premium wages for all hours worked in excess
 3                  of 40 hours per workweek; and
 4
               c. Willfully failing to accurately record all of the time that its employees,
 5                including Plaintiff and the FLSA Collective, worked for Defendant’s
 6                benefit.
           53.    Defendant is aware or should have been aware that federal law required it
 7
     to pay Plaintiff and the FLSA Collective overtime premiums for all hours worked in
 8
     excess of 40 per workweek.
 9
           54.      Defendant failed to properly maintain timekeeping and payroll records
10
     pertaining to the FLSA Collective under the FLSA, 29 U.S.C. 211(c).
11
           55.      Defendant’s unlawful conduct was widespread, repeated, and consistent.
12
           56.      A collective action under the FLSA is appropriate because the employees
13
     described above are “similarly situated” to Plaintiff under 29 U.S.C. § 216(b). The
14
     employees on behalf of whom Plaintiff brings this collective action are similarly
15
     situated because (a) they have been or are employed in the same or similar positions;
16
     (b) they were or are performing the same or similar job duties; (c) they were or are
17
     subject to the same or similar unlawful practices, policies, or plans; and (d) their claims
18
     are based upon the same factual and legal theories.
19
           57.      The employment relationships between Defendant and every proposed
20
     FLSA Collective member are the same and differ only by name, location, and rate of
21
     pay. The key issues do not vary substantially among the proposed FLSA Collective
22
     members.
23
           58.      There are many similarly situated current and former Damage Appraisers
24
     who were underpaid in violation of the FLSA who would benefit from the issuance of
25
     a court-authorized notice of this lawsuit and the opportunity to join it.
26
           59.      Notice should be sent to the FLSA Collective pursuant to 29 U.S.C. §
27
     216(b).
28

                                            - 10 -
                             COLLECTIVE/CLASS ACTION COMPLAINT
      Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 12 of 39


 1         60.    Those similarly situated employees are known to Defendant, are readily
 2   identifiable, and can be located through Defendant’s records.
 3         61.    Plaintiff estimates the proposed FLSA Collective, including both current
 4   and former employees over the relevant period will include several hundred, if not
 5   thousands, of workers. The precise number of FLSA Collective members should be
 6   readily available from a review of Defendant’s personnel and payroll records.
 7                    CALIFORNIA CLASS ACTION ALLEGATIONS
 8         62.    Plaintiff brings this action pursuant to Fed. R. Civ. P. 23(b)(3) on his own
 9   behalf and on behalf of all similarly situated current and former Damage Appraisers of
10   Defendant who are or were employed at any time in the last four years. Plaintiff
11   proposes the following class definition:
12         All individuals who are or previously were employed by Defendant as a
           Damage Appraiser and were classified as exempt at any time during the
13         period beginning on the date four (4) years before the filing of this
           Complaint and ending on a date determined by the Court
14

15
     (hereinafter referred to as the “California Class”). Plaintiff reserves the right to amend

16
     the putative class definition if necessary.

17
           63.    Plaintiff shares the same interests as the putative class and will be entitled

18
     under the California Labor Code to unpaid overtime compensation, attorneys’ fees, and

19
     costs and lost interest owed to them under nearly identical factual and legal standards

20
     as the remainder of the putative class.

21
           64.    The putative California Class meets the numerosity requirement of Rule

22
     23(a)(1) because, during the relevant period, Defendant employed hundreds of Damage

23
     Appraisers in California. The California Class members are so numerous that joinder

24
     of all such persons is impracticable and that the disposition of their claims in a class

25
     action rather than in individual actions will benefit the parties and the Court. The precise

26
     number of California Class members should be readily available from a review of

27
     Defendant’s personnel, scheduling, time, phone, online social media, and payroll

28
     records, and from input received from the putative California Class members.

                                           - 11 -
                            COLLECTIVE/CLASS ACTION COMPLAINT
      Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 13 of 39


 1         65.    The putative California Class meets the commonality requirement of Rule
 2   23(a)(2) because, during the relevant period, Defendant engaged in a common course
 3   of conduct that violated the legal rights of Plaintiff and the California Class. Individual
 4   questions that Plaintiff’s claims present, to the extent any exist, will be far less central
 5   to this litigation than the numerous material questions of law and fact common to the
 6   California Class, including but not limited to:
 7                a. Whether Defendant misclassified Plaintiff and the California
                     Class as exempt from the Labor Code;
 8
                  b. Whether Defendant engaged in a policy or practice of failing to
 9                   pay each California Class member overtime compensation for
                     each overtime hour worked;
10
                  c. Whether Defendant failed to provide each California Class
11                   member with at least one 30-minute meal period on every
                     workday of at least 5 hours and a second 30-minute meal period
12                   on every workday of at least 10 hours as required by the
                     California Employment Law and Regulations;
13
                  d. Whether Defendant violated sections 201 to 203 of the Labor
14                   Code by willfully failing to pay all wages and compensation due
                     each Class member who quit or who was discharged;
15
                  e. Whether Defendant violated section 226 of the Labor Code by
16                   willfully failing to provide accurate itemized wage statements
                     showing, inter alia, the number of hours worked by each
17                   California Class member and the corresponding hourly rate;
18                f. Whether Defendant violated sections 1174 and 1175 of the Labor
                     Code and the applicable Industrial Welfare Commission Orders
19                   by failing to maintain records pertaining to when California
                     Class members began and ended each work period, the total daily
20                   hours worked, and the total hours worked per pay period;
21                g. Whether Defendant engaged in unfair business practices in
                     violation of Business and Professions Code section 17200, et
22                   seq.; and
23                h. Whether Defendant should be required to pay compensatory
                     damages, attorneys’ fees, penalties, costs, and interest for
24                   violating California state law.
25         66.   The status of all individuals similarly situated to Plaintiff raises an identical
26   legal question: whether Defendant’s Damage Appraisers are misclassified and are
27   entitled to back wages, including overtime.
28

                                           - 12 -
                            COLLECTIVE/CLASS ACTION COMPLAINT
      Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 14 of 39


 1         67.   The putative California Class meets the typicality requirement of Rule
 2   23(a)(3) because Plaintiff and the putative California Class members were all employed
 3   by Defendant as Damage Appraisers and performed their job duties without receiving
 4   all wages, including overtime wages, owed for that work.
 5         68.   The California Class meets the adequacy requirement of Rule 23(a)(4)
 6   because there is no apparent conflict of interest between Plaintiff and the putative
 7   California Class members, and because Plaintiff’s attorneys have successfully
 8   prosecuted many complex class actions, including wage and hour class and collective
 9   actions, and will adequately represent the interests of Plaintiff and the putative Class
10   members.
11         69.   The putative California Class meets the predominance requirement of Rule
12   23(b)(3), because issues common to the California Class predominate over any
13   questions affecting only individual members, including but not limited to, those listed
14   above.
15         70.   The California Class meets the superiority requirement of Rule 23(b)(3)
16   because allowing the parties to resolve this controversy through a class action would
17   permit a large number of similarly situated persons to prosecute common claims in a
18   single forum simultaneously, efficiently, and without the unnecessary duplication of
19   evidence, effort, or expense that numerous individual actions would engender.
20         71.   Given the material similarity of the California Class members’ claims, even
21   if each California Class member could afford to litigate a separate claim, this Court
22   should not countenance or require the filing of hundreds or even thousands of identical
23   actions. Individual litigation of the legal and factual issues raised by Defendant’s
24   conduct would cause unavoidable delay, a significant duplication of efforts, and an
25   extreme waste of resources. Alternatively, proceeding by way of a class action would
26   permit the efficient supervision of the putative California Class’s claims, create
27   significant economies of scale for the Court and the parties and result in a binding,
28

                                          - 13 -
                           COLLECTIVE/CLASS ACTION COMPLAINT
      Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 15 of 39


 1   uniform adjudication on all issues.
 2                                      COUNT I
                       VIOLATION OF FLSA, 29 U.S.C. § 201, et seq.
 3                       FAILURE TO PAY OVERTIME WAGES
                            (On Behalf of the FLSA Collective)
 4
           72.    Plaintiff re-alleges and incorporates all previous paragraphs herein.
 5
           73.    At all times relevant to this action, Defendant was engaged in interstate
 6
     commerce, or in the production of goods for commerce, as defined by the FLSA.
 7
           74.    At all times relevant to this action, Plaintiff was an “employee” of
 8
     Defendant within the meaning of 29 U.S.C. § 203(e)(1) of the FLSA.
 9
           75.    Plaintiff and the FLSA Collective members, by virtue of their job duties
10
     and activities actually performed, are all non-exempt employees.
11
           76.    At all times, Defendant classified Plaintiff and the FLSA Collective
12
     members as exempt employees, even though it knew or should have known Plaintiff
13
     and the FLSA Collective were truly a non-exempt employees.
14
           77.    Plaintiff either: (1) engaged in commerce; or (2) engaged in the production
15
     of goods for commerce; or (3) was employed in an enterprise engaged in commerce or
16
     in the production of goods for commerce.
17
           78.    At all times relevant to this action, Defendant “suffered or permitted”
18
     Plaintiff and all similarly situated current and former employees to work and thus
19
     “employed” them within the meaning of 29 U.S.C. § 203(g) of the FLSA.
20
           79.    At all times relevant to this action, Defendant required Plaintiff and the
21
     FLSA Collective members to work over forty (40) hours in a single workweek, but failed
22
     to pay these employees the federally mandated overtime compensation for this work.
23
           80.    The off-the-clock work performed every shift by Plaintiff and the FLSA
24
     Collective members is an essential part of their jobs and these activities and the time
25
     associated with these activities is not de minimis.
26
           81.    In workweeks where Plaintiff and other FLSA Collective members worked
27
     40 hours or more their overtime wages should have been paid at the federally mandated
28

                                           - 14 -
                            COLLECTIVE/CLASS ACTION COMPLAINT
      Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 16 of 39


 1   rate of 1.5 times each employee’s regularly hourly wage. 29 U.S.C. § 207.
 2         82.       Defendant’s violations of the FLSA were knowing and willful. Defendant
 3   knew or easily could have determined whether Plaintiff and the FLSA Collective were
 4   entitled to overtime premiums. Further, Defendant could have easily accounted for and
 5   properly compensated Plaintiff and the FLSA Collective for these work activities, but
 6   did not
 7         83.       As non-exempt employees, Defendant’s Damage Appraisers were entitled
 8   to full compensation for all overtime hours worked at a rate of 1.5 times their “regular
 9   rate” of pay.
10         84.       The FLSA, 29 U.S.C. § 216(b), provides that as a remedy for a violation
11   of the Act, each employee is entitled to his or her unpaid wages (including unpaid
12   overtime), plus an additional equal amount in liquidated damages (double damages),
13   plus costs and reasonable attorneys’ fees.
14                                    COUNT II
               VIOLATION OF CALIFORNIA LABOR CODE §§ 510, 1194, 1198
15                AND WAGE ORDER 4 – FAILURE TO PAY OVERTIME
                           (On Behalf of the California Class)
16

17         85.    Plaintiff re-alleges and incorporates all previous paragraphs herein.
18         86.    At all relevant times, Plaintiff and the California Class regularly performed
19   non-exempt work and were thus subject to the overtime requirements of California law.
20         87.    Labor Code §§ 510 and 1198 and Wage Order § 3(A) provide that: (a)
21   employees are entitled to compensation at the rate of one and one-half times their
22   regular rate of pay for all hours worked in excess of eight (8) hours in a workday up to
23   twelve (12) hours in a workday, in excess of forty (40) hours in a workweek, and for
24   the first eight (8) hours of work on the seventh (7th) consecutive day or a workweek;
25   and (b) employees are entitled to compensation at the rate of twice their regular rate of
26   pay for all hours worked in excess of twelve (12) hours in a workday, and in excess of
27   eight (8) hours on the seventh (7th) consecutive day of work in a workweek.
28

                                             - 15 -
                              COLLECTIVE/CLASS ACTION COMPLAINT
       Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 17 of 39


 1          88.   At all relevant times, Plaintiff and the California Class regularly worked in
 2   excess of eight (8) hours in a workday and/or in excess of forty (40) hours in a workweek.
 3          89.    At all relevant times, Defendant failed and refused to pay Plaintiff and the
 4   California Class members for overtime premiums.
 5          90.    Defendant intentionally, maliciously, fraudulently and with the intent to
 6   deprive the California Class of their ability to earn a living so as to reduce their labor costs,
 7   knowingly and willingly implemented a scheme or artifice to avoid paying overtime by
 8   reducing the rate of pay to Plaintiff and other California Class members who worked
 9   overtime hours.
10          91.   Plaintiff and the California Class were entitled to receive overtime
11   compensation at their lawful regular rate of pay, including the shift differential where
12   applicable. Defendant’s failure to pay lawful premium overtime wages, as alleged
13   above, was a willful violation of Labor Code §§ 510, 1198, and Wage Order.
14          92.   Wherefore, Plaintiff demands payment of the unpaid balance of the full
15   amount of wages due for unpaid time worked, as well as overtime premiums owing,
16   including interest thereon, penalties, reasonable attorneys’ fees, and costs of suit
17   pursuant to Labor Code §§ 1194 and 1194.2 as a result of Defendant’s failure to pay for
18   all time worked and such premium compensation, as is required under California law.
19                                 COUNT III
             VIOLATION OF CALIFORNIA LABOR CODE §§ 226.7 and 512
20               FAILURE TO PROVIDE MEAL AND REST BREAKS
                        (On Behalf of the California Class)
21

22          93.    Plaintiff re-alleges and incorporates all previous paragraphs herein.
23          94.    Labor Code § 512, and Wage Order § 11(A) and (B) provide that an
24   employer may not employ a person for a work period of more than five (5) hours without
25   providing the employee with a meal period of not less than thirty (30) minutes, and may
26   not employ an employee for a work period of more than ten (10) hours per day without
27   providing the employee with a second meal period of not less than (30) minutes.
28

                                            - 16 -
                             COLLECTIVE/CLASS ACTION COMPLAINT
      Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 18 of 39


 1          95.    Additionally, Defendant is required to provide a rest period of ten (10)
 2   minutes for each four (4) hour period, or major fraction thereof, worked.
 3          96.    At all relevant times, Plaintiff and the California Class consistently worked
 4   in excess of five (5) or ten (10) hours in a day.
 5          97.    At all relevant times, Defendant regularly required employees to perform
 6   work during their first and/or second meal periods, without proper compensation.
 7   Further, Defendant did not provide rest breaks as is required by California law.
 8   Defendant’s practice of requiring employees to perform work during their legally
 9   mandated meal and rest periods without premium compensation is a violation of Labor
10   Code §§ 226.7 and 512, and IWC Wage Order No. 7.
11          98.    Defendant purposefully elected not to provide meal and rest periods to
12   Plaintiff and California Class members, and Defendant acted willfully, oppressively,
13   and in conscious disregard of the rights of Plaintiff and the California Class members
14   in failing to do so.
15          99.    Plaintiff is informed and believes Defendant did not properly maintain
16   records pertaining to when Plaintiff and the California Class members began and ended
17   each meal period, in violation of Labor Code §1174 and Wage Order § 7(A).
18          100.   As a result of Defendant’s knowing, willful, and intentional failure to
19   provide meal and rest breaks, Plaintiff and the California Class members are entitled to
20   recover one (1) additional hour of pay at the employee’s regular rate of pay for each
21   work day that a meal and/or rest period was not provided, pursuant to Labor Code §
22   226.7 and Wage Order § 11(D), and penalties, reasonable attorneys’ fees, and costs
23   pursuant to Labor Code §§ 218.5.
24          101.   Defendant’s wrongful and illegal conduct in failing to provide California
25   Class members with meal or rest breaks or to provide premium compensation, unless
26   and until enjoined by order of this Court, will continue to cause great and irreparable
27   injury to Plaintiff and the California Class members in that Defendant will continue to
28

                                           - 17 -
                            COLLECTIVE/CLASS ACTION COMPLAINT
      Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 19 of 39


 1   violate these laws unless specifically ordered to comply with the same. The expectation
 2   of future violations will require current and future employees to repeatedly and
 3   continuously seek legal redress in order to gain compensation to which they are already
 4   entitled. Plaintiff and the California Class members have no other adequate remedy at
 5   law to insure future compliance with the laws alleged herein to have been violated.
 6         102. Wherefore, Plaintiff demands, pursuant to Labor Code Section 227.7(b),
 7   that Defendant pay each California Class member one additional hour of pay at the
 8   California Class member’s regular rate of compensation for each work day that the meal
 9   and/or rest period was not provided.
10                                 COUNT IV
              VIOLATION OF CALIFORNIA LABOR CODE § 226 and 1174
11            FAILURE TO PROVIDE ACCURATE WAGE STATEMENTS
                        (On Behalf of the California Class)
12

13         103.   Plaintiff re-alleges and incorporates all previous paragraphs herein.
14         104.   Labor Code §§ 226 and 1174 provide that every employer shall, semi-
15   monthly or at the time of payment of wages, furnish each employee, either as a
16   detachable part of the check or separately, an accurate, itemized statement in writing
17   showing the total hours worked, and the applicable hourly rates and corresponding total
18   number of hours worked.
19         105.   At all relevant times, Defendant failed to maintain proper records and
20   furnish Plaintiff and the California Class members, either semi-monthly or at the time
21   of each payment of wages, an accurate, itemized statement conforming to the
22   requirements of Labor Code §§ 226 and 1174.
23         106.   At all relevant times, Defendant failed to furnish Plaintiff and the Class
24   members with accurate wage statements in writing, showing: (1) gross wages earned;
25   (2) total hours worked by each respective employee; (3) all deductions; (4) net wages
26   earned; (5) the inclusive dates of the period for which the employee is paid; (6) the name
27   of the employee and only the last four digits of his or her social security number or an
28

                                           - 18 -
                            COLLECTIVE/CLASS ACTION COMPLAINT
      Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 20 of 39


 1   employee identification number; (7) the name and address of the legal entity that is the
 2   employer; and (8) all applicable hourly rates in effect during the pay period and the
 3   corresponding number of hours worked at each hourly rate.
 4         107. Plaintiff is informed and believes that Defendant knew or should have
 5   known that Plaintiff and the California Class members were entitled to receive wage
 6   statements compliant with Labor Code § 226 and 1174, and that Defendant willfully
 7   and intentionally failed to provide Plaintiff and the California Class members with such
 8   accurate, itemized statements showing, for example, accurate hours and overtime
 9   calculations.
10         108. Wherefore Plaintiff demands that Defendant pay each and every California
11   Class member fifty dollars ($50.00) for the initial pay period in which the violation
12   occurred and one hundred dollars ($100) for each subsequent violation, up to a
13   maximum of four thousand dollars ($4,000.00) pursuant to Labor Code § 226, as well
14   as reasonable attorneys’ fees and costs.
15                                 COUNT V
16
             VIOLATION OF CALIFORNIA LABOR CODE §§ 201, 202, 203
                     FAILURE TO PAY WAGES WHEN DUE
17                      (On behalf of the California Class)
18
           109. Plaintiff re-alleges and incorporates all previous paragraphs herein.
19
           110. Cal. Lab. Code § 200 provides that:
20
           As used in this article:(a) “Wages” includes all amounts for labor
21         performed by employees of every description, whether the amount is fixed
           or ascertained by the standard of time, task, piece, Commission basis, or
22         other method of calculation. (b) “Labor” includes labor, work, or service
           whether rendered or performed under contract, subcontract, partnership,
23         station plan, or other agreement if the labor to be paid for is performed
           personally by the person demanding payment.
24
           111.      Cal. Lab. Code § 201 provides, in relevant part, that “[i]f an employer
25
     discharges an employee, the wages earned and unpaid at the time of discharge are due
26
     and payable.”
27
           112. Cal. Lab. Code § 202 provides, in relevant part, that:
28

                                             - 19 -
                              COLLECTIVE/CLASS ACTION COMPLAINT
      Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 21 of 39


 1         If an employee not having a written contract for a definite period quits his or her
           employment, his or her wages shall become due and payable not later than 72
 2         hours thereafter, unless the employee has given 72 hours previous notice of his
           or her intention to quit, in which case the employee is entitled to his or her wages
 3         at the time of quitting. Notwithstanding any other provision of law, an employee
           who quits without providing a 72-hour notice shall be entitled to receive payment
 4         by mail if he or she so requests and designates a mailing address. The date of the
           mailing shall constitute the date of payment for purposes of the requirement to
 5         provide payment within 72 hours of the notice of quitting immediately.”
 6         113. There was no definite term in Plaintiff’s or any of the other Damage
 7   Appraisers’ employment contract.
 8         114. The employment of Plaintiff and many other Damage Appraisers was
 9   terminated and Defendant did not tender payment of earned and outstanding overtime
10   wages to these employees who actually worked overtime, as required by law.
11         115. Therefore, as provided by Cal Lab. Code § 203, on behalf of himself and
12   the putative California Class whose employment has ended, Plaintiff demands up to
13   thirty (30) days of pay as penalty for not paying all wages due at time of termination for
14   all employees whose employment terminated during the class period, and demands an
15   accounting and payment of all wages due, plus interest and statutory costs as allowed
16   by law.
17                                 COUNT VI
                VIOLATION OF CALIFORNIA LABOR CODE § 2802
18          FAILURE TO REIMBURSE NECESSARY BUSINESS EXPENSES
                        (On Behalf of the California Class)
19
           116. Plaintiff re-alleges and incorporates all previous paragraphs herein.
20
           117. Under Labor Code § 2802(a) an employer must indemnify its employees
21

22
     for all necessary expenditures or losses incurred by the employee in direct consequence

23
     of the discharge of his or her duties, or of his or her obedience to the directions of the

24
     employer.
           118. Damage Appraisers, such as Plaintiff, incurred necessary expenditures in
25

26
     the performance of their job duties for Defendants, namely, the cost of cellphones,

27
     which Damage Adjusters were often required to use in carrying out their job duties. For

28
     example, when autobody shops and parts suppliers would contact Plaintiff and other

                                           - 20 -
                            COLLECTIVE/CLASS ACTION COMPLAINT
      Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 22 of 39


 1   Damage Appraisers on their cell phones. From four (4) years prior to the original filing
 2   of this lawsuit and continuing to the present, Defendants consistently failed to reimburse
 3   Employees for these necessarily incurred business expenses.
 4         119. As a result of the unlawful acts of Defendant, Plaintiff and the California
 5   Class have been deprived of reimbursement in amounts to be determined at trial; they
 6   are entitled to recovery of such amounts, plus interest and penalties thereon, attorneys’
 7   fees, and costs.
 8                              COUNT VII
        VIOLATION OF BUSINESS AND PROFESSIONS CODE, § 17200, et seq.
 9                    (On Behalf of the California Class)
10         120. Plaintiff re-alleges and incorporates all previous paragraphs herein.
11         121. Defendant engaged and continues to engage in unfair business practices in
12   California by practicing, employing and utilizing the unlawful practices described
13   above, including: (a) requiring Damage Appraisers to work overtime without lawful
14   premium compensation; (b) failing to provide lawful meal and rest breaks or premium
15   compensation in lieu thereof; and (c) failing to provide accurate, itemized wage
16   statements.
17         122. In addition, the conduct alleged in each of the previously stated causes of
18   action constitute an unlawful and for unfair business practice within the meaning of
19   Business & Professions Code § 17200, et seq.
20         123. As a result of Defendant’s conduct, Plaintiff and the California Class have
21   been harmed as described in the allegations set forth above.
22         124. The actions described above, constitute false, unfair, fraudulent and
23   deceptive business practices within the meaning of California Business & Professions
24   Code § 17200, el seq. By and through such unfair, unlawful and/or fraudulent business
25   practices, Defendant obtained valuable property, money and services from Plaintiff and
26   the California Class, and have deprived Plaintiff and the California Class fundamental
27   rights and privileges guaranteed to all employees under California law.
28

                                           - 21 -
                            COLLECTIVE/CLASS ACTION COMPLAINT
      Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 23 of 39


 1         125. Defendant was unjustly enriched by the policies and practices described herein,
 2   and those policies and practices conferred an unfair business advantage on Defendant over
 3   other businesses providing similar services which routinely comply with the requirements
 4   of California law.
 5         126. Plaintiff seeks, on his own behalf, and on behalf of the putative California
 6   Class members, full restitution of all monies withheld, acquired and/or converted by
 7   Defendant by means of the unfair practices complained of herein, as necessary and
 8   according to proof, and/or disgorgement of all profits acquired by Defendant by means
 9   of the acts and practices described herein.
10         127. Plaintiff seeks, on his own behalf, and on behalf of all other California Class
11   members similarly situated, an injunction to prohibit Defendant from continuing to engage
12   in the unfair business practices complained of herein. Defendant’s unlawful conduct, as
13   described above, unless and until enjoined and restrained by order of this Court, will cause
14   great and irreparable injury to Plaintiff and all California Class members in that Defendant
15   will continue to violate these California laws unless specifically ordered to comply with
16   the same. This expectation of future violations will require current and future employees
17   to repeatedly and continuously seek legal redress in order to gain compensation to which
18   they are entitled under California law. Plaintiff and the Class have no other adequate
19   remedy at law to insure future compliance with the California labor laws and wage orders
20   alleged to have been violated herein.
21                                   PRAYER FOR RELIEF
22         WHEREFORE, Plaintiff on his own behalf and on the behalf of the putative
23   Collective and California Class members, requests judgment as follows:
24         a.     Certifying this case as a collective action in accordance with 29 U.S.C. §
                  216(b) with respect to the FLSA claims set forth above;
25
           b.     Designating the named Plaintiff as Representative of the proposed FLSA
26                collective;
27         c.     Ordering Defendant to disclose in computer format, or in print if no
                  computer readable format is available, the names and addresses of all those
28                individuals who are similarly situated, and permitting Plaintiff to send

                                           - 22 -
                            COLLECTIVE/CLASS ACTION COMPLAINT
     Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 24 of 39


 1            notice of this action to all those similarly situated individuals including the
              publishing of notice in a manner that is reasonably calculated to apprise
 2            the potential class members of their rights under the FLSA;
 3       d.   Certifying the proposed California Class;
 4       e.   Designating Plaintiff as representative of the proposed California Class;
 5       f.   Appointing Plaintiff’s counsel as Class Counsel;
 6       g.   Declaring that Defendant willfully violated the Fair Labor Standards Act
              and its attendant regulations as set forth above;
 7
         h.   Granting judgment in favor of Plaintiff and against Defendant and awarding
 8            the amount of unpaid overtime wages calculated at the rate of one and one-
              half (1.5) of Plaintiff’s regular rate multiplied by the number of hours that
 9            Plaintiff worked in excess of eight (8) hours per day and/or forty (40) hours
              per week for the past four years;
10
         i.   Awarding liquidated damages in an amount equal to the amount of unpaid
11            overtime wages found due and owing;
12       j.   For disgorgement and restitution to Plaintiff and other similarly effected
              Class members of all funds unlawfully acquired by Defendant, and
13            withheld from Plaintiff and the California Class, by means of any acts or
              practices declared by this Court to violate the mandate established by
14            California Business and Professions Code § 17200, et seq.;
15       k.   Declaring Defendant willfully violated the Labor Code by failing to
              reimburse Plaintiff and the California Class for necessary business
16            expenses, as required by Labor Code § 2802;
17       l.   For an injunction prohibiting Defendant from engaging in the unfair
              business practices complained of herein;
18
         m.   For an injunction requiring Defendant to give notice to persons to whom
19            restitution is owing and the means by which to file for restitution;
20       n.   For an order requiring Defendant to show cause, if any there be, why they
              should not be enjoined and ordered to comply with the applicable
21            California Industrial Welfare Commission wage orders related to record
              keeping for Defendant’s employees related to same; and for an order
22            enjoining and restraining Defendant and its Damage Appraisers, servants
              and employees related thereto;
23
         o.   For actual damages or statutory penalties according to proof as set forth in
24            California Labor Code §§ 226, 1174, and Wage Order § 7(A) related to
              record keeping;
25
              For statutory and civil penalties pursuant to Labor Code §§ 225.5, 226(e),
26            226.3, and 226.7;
27       p.   For pre-judgment interest as allowed by California Labor Code §§ 218.6,
              1194 and California Civil Code § 3287 and other statutes;
28

                                       - 23 -
                        COLLECTIVE/CLASS ACTION COMPLAINT
      Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 25 of 39


 1         q.     For reasonable attorneys’ fees, expenses, and costs as provided by the
                  FLSA, California Labor Code §§ 218.5, 226(e) and (g), 1194, and
 2                California Code of Civil Procedure § 1021.5; and
 3         r.     For such other and further relief the Court may deem just and proper.
 4                                     JURY DEMAND
 5         Plaintiff, individually and on behalf of all others similarly situated, by and
 6   through his attorneys, hereby demands a trial by jury pursuant to Rule 38 of the Federal
 7   Rules of Civil Procedure and the court rules and statutes made and provided with respect
 8   to the above entitled cause.
 9                                          Respectfully Submitted,
10   Dated: March 4, 2020
11
                                            By:   /s/ Gregory Mauro
12                                                James Hawkins (SBN 192925)
                                                  Gregory Mauro (SBN 222239)
13                                                Michael Calvo (SBN 314986)
                                                  JAMES HAWKINS, APLC
14                                                9880 Research Drive, Suite 200
                                                  Irvine, California 92618
15                                                Tel: 949-387-7200
                                                  james@jameshawkinsaplc.com
16                                                greg@jameshawkingsaplc.com
                                                  michael@jameshawkinsaplc.com
17
                                                  Kevin J. Stoops (pro hac vice
18                                                forthcoming)
19                                                kstoops@sommerspc.com
                                                  Charles R. Ash, IV (pro hac vice
20                                                forthcoming)
                                                  crash@sommerspc.com
21                                                SOMMERS SCHWARTZ, P.C.
22
                                                  One Towne Square, Suite 1700
                                                  Southfield, Michigan 48076
23                                                Telephone: (248) 355-0300
                                                  Facsimile: (248) 436-8453
24
                                                  Trenton R. Kashima (SBN 291405)
25                                                SOMMERS SCHWARTZ, P.C.
                                                  402 West Broadway, Suite 1760
26                                                San Diego, CA 92101
                                                  Telephone: (619) 762-2125
27                                                Facsimile: (619) 762-2127
28

                                           - 24 -
                            COLLECTIVE/CLASS ACTION COMPLAINT
     Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 26 of 39


 1                                         Trial Counsel for Plaintiff and Proposed
                                           Class
 2                                         and Collective Members
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                      - 25 -
                       COLLECTIVE/CLASS ACTION COMPLAINT
Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 27 of 39




          EXHIBIT A
Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 28 of 39
Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 29 of 39




          EXHIBIT B
2/17/2020                       The Hertz Corporation Airport Jobs - Damage Appraiser in South San Francisco, California, United States

                  Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 30 of 39



                                               Damage Appraiser
                                                South San Francisco, California

                                                               Apply Now



    General Responsibilities
    At Hertz, you'll be recognized and rewarded for your hard work and abilities, and no two days are the same.
    If you're looking for the benefits of joining an industry leader, with a high-charged, energy-filled
    environment where you learn something new every day, then look no further. Our Appraiser position has
    exactly what you're looking for. Bring your energy, drive and motivation to Hertz, and put your career in
    high gear!
    This position does have a company car provided
    Mandatory Requirements
    Successful candidates will have 3-5 years of experience appraising vehicles. You will need strong customer
    service skills as you will be responsible for meeting and greeting the body shop owners working on our fleet
    as well as discovering new body shops to add to our vendor list.
    Excellent communication skills are needed as you will also be in contact with the body shops regarding the
    body damage, preparing administrative paperwork for the fleet, salvage packages, and will be responsible
    for quality control when work is being performed on the fleet.
    The preferred candidate would be ASE certified for Body Damage estimating or ICAR certified. A working
    knowledge of the Mitchell 6.0 appraisal system is a plus!
    Candidates who have experience working with insurance agencies appraising vehicles which have been
    involved in accidents and have damage which requires repair.
    EEO Statement
    Hertz is a Drug-Free Workplace. All employment is contingent on successful completion of drug and
    background screening.
    Hertz is an equal opportunity affirmative action employer and administers all personnel practices without
    regard to race, color, religion, sex, age, national origin, sexual orientation, gender identity or expression,
    marital status or domestic partnership status, disability, protected veteran status or military status, genetic
    information, or any other category protected under applicable law. Hertz is committed to taking affirmative
    steps to promote the employment and advancement of minorities, women, persons with disabilities and
    protected veterans.
    Location US-CA-South San Francisco
    Job ID 186859
https://hertz-airports.jobs/south-san-francisco-ca/damage-appraiser/B0FB1D3A08A94709BFA740F6394A8BFF/job/                                 1/2
2/17/2020                       The Hertz Corporation Airport Jobs - Damage Appraiser in South San Francisco, California, United States

    # PositionsCase
               1    1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 31 of 39
    Category RAC Operations
    Division RAC
    Position Type Regular Full Time


                                                               Apply Now




https://hertz-airports.jobs/south-san-francisco-ca/damage-appraiser/B0FB1D3A08A94709BFA740F6394A8BFF/job/                                 2/2
2/17/2020                         The Hertz Corporation Airport Jobs - Damage Appraiser in Windsor Locks, Connecticut, United States

                   Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 32 of 39



                                               Damage Appraiser
                                                  Windsor Locks, Connecticut

                                                               Apply Now



     General Responsibilities
     At Hertz, you'll be recognized and rewarded for your hard work and abilities, and no two days are the same.
     If you're looking for the benefits of joining an industry leader, with a high-charged, energy-filled
     environment where you learn something new every day, then look no further. Our Appraiser position has
     exactly what you're looking for. Bring your energy, drive and motivation to Hertz, and put your career in
     high gear!
     This position does have a company car provided
     Mandatory Requirements
     Successful candidates will have 3-5 years of experience appraising vehicles. You will need strong customer
     service skills as you will be responsible for meeting and greeting the body shop owners working on our fleet
     as well as discovering new body shops to add to our vendor list.
     Excellent communication skills are needed as you will also be in contact with the body shops regarding the
     body damage, preparing administrative paperwork for the fleet, salvage packages, and will be responsible
     for quality control when work is being performed on the fleet.
     The preferred candidate would be ASE certified for Body Damage estimating or ICAR certified. A working
     knowledge of the Mitchell 6.0 appraisal system is a plus!
     Candidates who have experience working with insurance agencies appraising vehicles which have been
     involved in accidents and have damage which requires repair.
     EEO Statement
     Hertz is a Drug-Free Workplace. All employment is contingent on successful completion of drug and
     background screening.
     Hertz is an equal opportunity affirmative action employer and administers all personnel practices without
     regard to race, color, religion, sex, age, national origin, sexual orientation, gender identity or expression,
     marital status or domestic partnership status, disability, protected veteran status or military status, genetic
     information, or any other category protected under applicable law. Hertz is committed to taking affirmative
     steps to promote the employment and advancement of minorities, women, persons with disabilities and
     protected veterans.
     Location US-CT-Windsor Locks
     Job ID 187126
https://hertz-airports.jobs/windsor-locks-ct/damage-appraiser/75111E5600924E43BD60B593595BE1D0/job/                                    1/2
2/17/2020                         The Hertz Corporation Airport Jobs - Damage Appraiser in Windsor Locks, Connecticut, United States

     # PositionsCase
                1    1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 33 of 39
     Category RAC Operations
     Division RAC
     Position Type Regular Full Time


                                                               Apply Now




https://hertz-airports.jobs/windsor-locks-ct/damage-appraiser/75111E5600924E43BD60B593595BE1D0/job/                                    2/2
2/17/2020                      The Hertz Corporation Airport Jobs - Damage Appraiser - Dulles Airport in Leesburg, Virginia, United States

                   Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 34 of 39



                         Damage Appraiser - Dulles Airport
                                                           Leesburg, Virginia

                                                                Apply Now



     General Responsibilities
     At Hertz, you'll be recognized and rewarded for your hard work and abilities, and no two days are the same.
     If you're looking for the benefits of joining an industry leader, with a high-charged, energy-filled
     environment where you learn something new every day, then look no further. Our Appraiser position has
     exactly what you're looking for. Bring your energy, drive and motivation to Hertz, and put your career in
     high gear!
     This position does have a company car provided
     Mandatory Requirements
     Successful candidates will have 3-5 years of experience appraising vehicles. You will need strong customer
     service skills as you will be responsible for meeting and greeting the body shop owners working on our fleet
     as well as discovering new body shops to add to our vendor list.
     Excellent communication skills are needed as you will also be in contact with the body shops regarding the
     body damage, preparing administrative paperwork for the fleet, salvage packages, and will be responsible
     for quality control when work is being performed on the fleet.
     The preferred candidate would be ASE certified for Body Damage estimating or ICAR certified. A working
     knowledge of the Mitchell 6.0 appraisal system is a plus!
     Candidates who have experience working with insurance agencies appraising vehicles which have been
     involved in accidents and have damage which requires repair.
     EEO Statement
     Hertz is a Drug-Free Workplace. All employment is contingent on successful completion of drug and
     background screening.
     Hertz is an equal opportunity affirmative action employer and administers all personnel practices without
     regard to race, color, religion, sex, age, national origin, sexual orientation, gender identity or expression,
     marital status or domestic partnership status, disability, protected veteran status or military status, genetic
     information, or any other category protected under applicable law. Hertz is committed to taking affirmative
     steps to promote the employment and advancement of minorities, women, persons with disabilities and
     protected veterans.
     Location US-VA-Sterling | US-DC-Washington | US-VA-Sterling | US-VA-Leesburg | US-DC-Washington
     Job ID 175389
https://hertz-airports.jobs/leesburg-va/damage-appraiser-dulles-airport/6BCEBB2A71E84483A4F733AED85128E2/job/                                1/2
2/17/2020                      The Hertz Corporation Airport Jobs - Damage Appraiser - Dulles Airport in Leesburg, Virginia, United States

     # PositionsCase
                1    1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 35 of 39
     Category Maintenance - Vehicle
     Division RAC
     Position Type Regular Full Time


                                                                Apply Now




https://hertz-airports.jobs/leesburg-va/damage-appraiser-dulles-airport/6BCEBB2A71E84483A4F733AED85128E2/job/                                2/2
Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 36 of 39




          EXHIBIT C
Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 37 of 39
Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 38 of 39
Case 1:20-cv-00339-DAD-SKO Document 1 Filed 03/04/20 Page 39 of 39
